Citation Nr: 9902534	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1943 to July 1943.

In February 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied the 
veterans claim for special monthly pension (SMP) based on 
the need for regular aid and attendance (A&A) or by reason of 
being housebound.  He appealed the decision to the Board of 
Veterans Appeals (Board).  In March 1995, the Board remanded 
the case to the RO for further evidentiary development.

In June 1995, while the case was on remand, the RO awarded 
housebound benefits, leaving only the issue of whether the 
veteran was entitled to SMP based on the need for regular A&A 
in dispute.  After the RO continued to deny this benefit, 
the case was returned to the Board.  The Board denied the 
claim in September 1996, and the veteran appealed to the 
United States Court of Veterans Appeals (Court).

The veteran was represented before the Court by a private 
attorney, Mr. Jeffrey Wood, who continues to represent the 
veteran before VA.  The Office of General Counsel for VA 
represented the Secretary of VA in the appeal to the Court.  
After considering the arguments of both parties, the Court 
issued a memorandum decision in September 1998 vacating the 
Boards decision and remanding the case for further 
development and readjudication.  Final judgment of the 
decision was issued in October 1998.  The case has since been 
returned to the Board.


REMAND

The Court vacated the Boards decision for failure to 
consider the severity of the veterans manic depressive 
illness and its impact on his need of A&A, as required by VA 
regulations.  See 38 C.F.R. §§ 3.351(b), 3.352(a) (1998); 
Turco v. Brown, 9 Vet. App. 222, 224 (1996); Kulick v. 
Derwinski, 2 Vet. App. 640, 643 (1992).  The medical and 
other evidence currently of record does not contain 
sufficient information to make this determination.  
Therefore, the veteran should undergo a VA psychiatric 
evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should undergo a VA 
psychiatric evaluation to assess the 
present severity of his manic depressive 
illness and its impact on his need for 
the regular A&A of another person.  All 
necessary tests and studies must be 
completed and all clinical findings 
should be reported in detail.  It is 
imperative that the psychiatrist 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of the Courts 
memorandum decision and this REMAND.  The 
examiner must set forth all examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed (citing, if 
necessary, to specific evidence in the 
record) in a typewritten report.

2.  The RO should review the examination 
report to determine if it is in compliance 
with the Courts memorandum decision and this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for SMP 
based on the need for A&A in light of all 
additional evidence received, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the Courts memorandum 
decision and in this REMAND.

4.  If the benefits requested by the 
veteran are not granted to his 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to submit evidence and 
arguments in response thereto, prior to 
the case being returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to develop the evidence 
pertinent to the claim and to ensure due process of law.  By 
this action, the Board intimates no opinion, either favorable 
or unfavorable, as to the ultimate disposition warranted in 
this case.  The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO, 
particularly, as noted by the Court, in light of the 
veterans advanced age and poor health.  The law requires 
that all claims that are remanded by the Board of Veterans 
Appeals or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.








		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
